 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                 )   CR 19-0092-2-PHX-SPL
                                               )
10              Plaintiff,                     )   ORDER OF DETENTION
                                               )
11   vs.                                       )
                                               )
12                                             )
     Lamentino Bergen,                         )
13                                             )
                Defendant.                     )
14                                             )
15          On February 1, 2019, this Court ordered Defendant released to Crossroads for halfway
16   house placement as a condition of his pretrial release. (Doc. 25.) Bed-space at the facility
17   was available on February 13, 2019, and the Court ordered Defendant brought back to Court
18   on that date for a “bag and baggage” for release to Crossroads. On February 12, 2019, the
19   Court received a Pretrial Services Report/Addendum, which indicates that Defendant has two
20   active failure-to-appear warrants, previously undiscovered, in Maricopa County Superior
21   Court case number CR2018-140673 - for felony theft and misdemeanor shoplifting, and
22   CR2018-147375 - for felony theft. Both warrants are extraditable within Arizona.
23          The Court finds that this information was not previously known at the time this Court
24   ordered Defendant released on conditions, and has a material bearing on the issue of whether
25   there are conditions of release that will reasonably assure the appearance of the Defendant
26   \\\
27   \\\
28   \\\
 1   as required. Based upon this information, and pursuant to 18 U.S.C. § 3142(f)(d), the Court
 2   will order the Defendant detained pending trial as a flight risk.
 3          DATED this 12th day of February, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
